Citation Nr: 1643192	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  15-43 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to January 1955, from March 1955 to December 1955, and from February 1959 to June 1963.  He also was in the Korean War, received a Purple Heart, and had service in the U.S. Marine Corps Reserve.

This appeal is before the Board of Veterans' Appeals (Board) from a July 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in pertinent part, granted service connection for PTSD and assigned an initial 10 percent evaluation, effective June 11, 2013.  The Veteran appeals for a higher initial evaluation.

The Board notes that the Veteran submitted two substantive appeals in November 2015 and December 2015, both of which requested a videoconference hearing.  However, the Veteran and his wife testified before the undersigned Veterans Law Judge at an August 2016 Travel Board hearing, and a transcript of this hearing is of record.  The Board finds that the Veteran is not prejudiced as he and his wife were given the opportunity to appear before the Veterans Law Judge and provide in-person testimony.  Moreover, the Veteran did not at any time object to being given a Travel Board hearing or request a videoconference hearing instead.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's PTSD is most appropriately characterized by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess, supra.

As noted above, the Veteran testified at a Board hearing in August 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer (DRO) or Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2015).  Here, during the hearing, the VLJ elicited testimony to support the Veteran's claim and sought to identify any pertinent evidence not currently associated with the claims folder that might substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent a VA examination in April 2014.  The Board finds that the VA examination is adequate, because the examination included a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained. 

Although at his August 2016 hearing the Veteran generally contended that the VA examination was inadequate, the Board finds that his assertions are insufficient to overcome the presumption of regularity applied to government officials, such as VA examiners conducting compensation examinations.  The Court has held that there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties.  See Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  Clear evidence to the contrary is required to rebut this "presumption of regularity."  Id.  Both the Court and the Federal Circuit have held that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  As such, the Board finds that, along with the other evidence of record, it provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the rating claim.


II.  Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's PTSD has been currently evaluated as 10 percent disabling, effective June 11, 2013, under 38 C.F.R. § 4.130, Diagnostic Code 9411.

In the process of evaluating a mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms.  See 38 C.F.R. § 4.126.  After consideration of these factors and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is suffering.

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and/or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  Ratings are assigned according to the manifestation of particular symptoms, but the use of a term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board in May 2016 (i.e., after August 4, 2014), the DSM-5 is applicable to this case.  According to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  Regardless, the Board notes that, in this case, the evidence of record does not include any GAF scores to be considered.

The Veteran disagreed with the initial rating, specifically contending that an initial rating of 50 percent was warranted.  See VBMS, 8/11/14 NOD.  He reported having severe nightmares, lashing out or screaming while sleeping, waking up in cold sweats, and sometimes sleeping sitting up in a chair for long hours.  See VBMS, 4/23/14 Statement in Support of Claim for PTSD; 8/11/14 NOD.  At his August 2016 hearing, the Veteran testified that he had severe nightmares and flashbacks of combat; was unable to finish tasks because he would forget what he was doing; had memory loss, specifically noting his inability to remember names; and only socialized with people at church.  He also stated that he was not currently receiving mental health treatment.

An April 2014 VA examination report indicates review of the Veteran's claims file, recounts his history, and recites his complaints.  The Veteran reported difficulty falling asleep and frequent awakening; frequent nightmares about combat in Korea; intrusion symptoms; avoidance symptoms; negative alterations in cognition or mood related to traumatic events; feeling agitated and distressed when feeling threatened or reminded of past trauma; and arousal or reactivity symptoms, such as becoming physiologically agitated and having severe nightmares after being exposed to combat images on the television or in movies.  However, he denied recent physiological reactivity symptoms.  He also denied anhedonia, low energy, depressed mood, crying spells, loss of appetite, lack of motivation, suicidal ideation, mania and hypomania, hallucination, delusion, and other psychotic symptoms.  He stated that he spent a typical day chopping firewood and with his wife, had several friends whom he considered supportive, and cut and sold firewood for the past 10 years during the spring and summer months.

The VA examiner found that the Veteran was cooperative; fully oriented; and appropriate in grooming, hygiene, and attire.  He also observed that the Veteran had normal speech, normal motor activity, appropriate affect, "excellent" mood, linear thought process, no evidence of psychosis, appropriate thoughts, appropriate insight and judgment, and intact memory skills in history-giving.  He diagnosed the Veteran with PTSD, found anxiety related to his PTSD, and opined that the Veteran had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  Specifically, he stated that the Veteran's PTSD appeared to be mild, caused no more than mild and transient impairment in social functioning, and caused little or no occupational impairment.  He noted that the Veteran had intermittent symptoms and required intermittent medication.

VA treatment records from June 2014 and October 2015 reflect negative screenings for depression; reports of nightmares or unwanted thoughts and constantly being on guard, watchful, or easily started; objective findings of good affect and orientation to time, place, and person; and a diagnosis of anxiety.  Additionally, the active medication list included diazepam for anxiety, to be taken twice a day as needed.  See Virtual VA, 6/30/14 CAPRI, p. 2, 4; 11/13/15 CAPRI, p. 1, 4.

The Veteran's wife submitted a lay statement in which she discussed the Veteran's trouble sleeping and nightmares since their marriage.  See 4/23/14 Statement in Support of Claim for PTSD at 16.  She also testified at the August 2016 hearing that the Veteran experienced nightmares, would start projects but then be unable to finish them, got angry at little things, and could not watch war movies because of nightmares.

Based on a careful review of all of the evidence, the Board finds that an initial rating in excess of 10 percent for the Veteran's PTSD is not warranted.

During this period, the Veteran exhibited symptoms such as anxiety, avoidance, difficulty sleeping, nightmares and flashbacks, and mild memory loss such that he was unable to complete tasks or remember names.  However, the symptoms during this period, as described in the factual background above, did not manifest in the frequency, severity, or duration for the next higher rating under the schedular criteria for 30 percent rating, which requires occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran was not found to exhibit, nor did he self-report, symptoms commensurate with those listed in the rating criteria for the 30 percent rating, such as:  depressed mood, suspiciousness, and panic attacks (weekly or less often).  To the contrary, the evidence reflects that his depression screenings were repeatedly negative, that he denied depressed mood and did not report any panic attacks, and that he was not found to have suspiciousness.  Additionally, the April 2014 VA examiner found that the Veteran's symptoms were intermittent and that he required intermittent, not continuous, medication.  The VA treatment records indicate that the Veteran's anxiety symptoms were controlled by intermittent medication as he was instructed to take diazepam for anxiety only as needed.  Furthermore, the Veteran's PTSD did not require any mental health treatment.

Additionally, during this period, the Veteran did not report any social impairment as he and his wife did not report any marriage problems resulting from his PTSD, he described having several supportive friends, and he was involved with his church.  Moreover the April 2014 VA examiner opined that the Veteran exhibited occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  Specifically, the VA examiner found the Veteran to have mild or transient social impairment with little or no occupational impairment.

The Board notes that the Veteran believes that his PTSD warrants a 50 percent rating.  However, although the evidence of record reflects that the Veteran forgets to complete tasks and names and gets angry at little things, it does not demonstrate that the Veteran has occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships.  Despite the Veteran's testimony at his August 2016 hearing that he had reduced reliability, his overall symptoms are not of the frequency, severity, or nature to impair his social and occupational functioning such that it warrants a 50 percent or even a 30 percent initial rating.

Accordingly, in view of these factors, the Board finds that the Veteran's service-connected PTSD does not warrant an initial evaluation higher than 10 percent.  There is no basis for any further staged rating of the Veteran's disability pursuant to Fenderson, 12 Vet. App. at 119.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the-doubt doctrine is not applicable to that extent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

The Board has considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found to be inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected PTSD, which are recited in detail above, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his PTSD is more severe than is reflected by the assigned ratings.  As explained in the merits decision above in denying a higher rating, the criteria for a higher schedular rating were considered, but the rating assigned was upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

Entitlement to an initial rating in excess of 10 percent for service-connected PTSD is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


